Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4, 5 and 7-12 are pending. Claims 1-3 and 6 are cancelled. Claims 8-12 are withdrawn. Claims 4, 5 and 7 are examined below.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 12/16/2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Deplace et al. (US 2017/0338360) in view of Moselhi (US 2015/0236638) and Janson et al. (US 2015/0263197) as evidenced by Burrows et al. (Glass Needs for a Growing Photovoltaics Industry) (downloaded 4/19/2021).
Regarding claim 4, Deplace et al. discloses a photovoltaic module for preventing potential-induced degradation (PID) comprising: 
one or more solar cells; 
an encapsulant surrounding the one or more solar cells; 
a protective glass plate positioned on an upper surface of the encapsulant; 
a back sheet positioned on a lower surface of the encapsulant (see figs. 1 and 2, paragraph [0032]-[0040]),

Deplace does not disclose the glass contains sodium.
Jansen discloses glass for a solar cell module is float glass or soda lime glass as it provides transmission and chemical stability (see paragraph [0030]). As evidenced by Burrows, float glass and soda lime glass comprise sodium (see Burrows section 2.1.2 Types of Flat Glass, pages 3-4). Therefore it would be obvious to a person having ordinary skill in the art to modify the glass of Deplace by utilizing float or soda lime glass, which contains sodium, due to the light transmission and stability.
Modified Deplace does not disclose the silica gel functions as a sodium ion adsorbent, but discloses the substantially identical structure.
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.
Deplace does not disclose wherein the photovoltaic module comprises a frame.

Therefore it would be obvious to a person having ordinary skill in the art to modify the module of Deplace to be framed as the court has held choosing from a finite number of identified, predictable solutions i.e., framed or frameless, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success. See MPEP § 2143.

Regarding claim 5, Deplace discloses a photovoltaic module according to claim 4, wherein the surface area of the silica gel dispersed in the encapsulant, i.e. specific surface area of the Gel, is 250-1000 m2/g (see paragraph [0086], Table 1), which overlaps the specified range of 500 m2/g to 800 m2/g, and is in the amount of the silica gel dispersed in the encapsulant is 0.1 to 5 wt % (see paragraph [0157]), which overlaps the recited range  0.01 to 1 part by weight based on 100 parts by weight of the encapsulant.
The court has held absent criticality or unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding claim 7, Deplace discloses a photovoltaic module according to claim 4, wherein the encapsulant is made of EVA (see paragraph [0066]-[0067]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721